                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     KENNETH B. QUANSAH,                                Case No. 18-CV-06338-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING DEFENDANTS’
                                                                                            FIVE MOTIONS TO DISMISS WITH
                                  14             v.                                         LEAVE TO AMEND
                                  15     CHASE BANK, et al.,                                Re: Dkt. Nos. 5, 7, 9, 11, 12
                                  16                    Defendants.

                                  17

                                  18          On October 16, 2018, Plaintiff Kenneth Quansah (“Plaintiff”), proceeding pro se, filed a

                                  19   complaint against Defendants Chase Bank, Walmart Grocery Store, Public Storage, Santa Clara

                                  20   Valley Transportation Authority (“VTA”), and Scratchers/California Lottery (collectively,

                                  21   “Defendants”). ECF No. 1 (“Compl.”). Plaintiff’s complaint asserts more than 30 separate claims

                                  22   against the Defendants. Id. at 4–8.

                                  23          On November 14, 2018, Walmart filed a motion to dismiss Plaintiff’s claims against

                                  24   Walmart. ECF No. 5. Plaintiff’s deadline to oppose Walmart’s motion to dismiss was November

                                  25   28, 2018, pursuant to the Court’s local rules. Civ. L.R. 7-3(a) (providing that an opposition to a

                                  26   motion “must be filed and served not more than 14 days after the motion was filed”).

                                  27          On November 15, 2018, VTA filed a motion to dismiss Plaintiff’s claims against VTA.

                                  28                                                    1
                                       Case No. 18-CV-06338-LHK
                                       ORDER GRANTING DEFENDANTS’ FIVE MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                   1   ECF No. 7. Plaintiff’s deadline to oppose VTA’s motion to dismiss was November 29, 2018.

                                   2           On November 27, 2018, Public Storage filed a motion to dismiss Plaintiff’s claims against

                                   3   Public Storage. ECF No. 9. Plaintiff’s deadline to oppose Public Storage’s motion to dismiss was

                                   4   December 11, 2018.

                                   5           On November 27, 2018, Scratchers/California Lottery filed a motion to dismiss Plaintiff’s

                                   6   claims against Scratchers/California Lottery. ECF No. 11. Plaintiff’s deadline to oppose

                                   7   Scratchers/California Lottery’s motion to dismiss was December 11, 2018.

                                   8           On November 28, 2018, Chase filed a motion to dismiss Plaintiff’s claims against Chase.

                                   9   ECF No. 12. Plaintiff’s deadline to oppose Chase’s motion to dismiss was December 12, 2018.

                                  10           Plaintiff has failed to respond to any of the five motions to dismiss. The Court observes

                                  11   that Plaintiff has previously filed at least 15 different cases in this district, and thus cannot claim

                                  12   ignorance of the Court’s local rules. Moreover, on December 4, 2018, after Plaintiff had missed
Northern District of California
 United States District Court




                                  13   the deadlines to oppose Walmart’s and VTA’s motions to dismiss, VTA filed a notice informing

                                  14   the Court and the parties that Plaintiff had missed his deadline to oppose Walmart’s and VTA’s

                                  15   motions to dismiss under Civil Local Rule 7-3(a). ECF No. 13. At that point, Plaintiff still had

                                  16   time to timely oppose Public Storage’s, Scratchers/California Lottery’s, and Chase’s motions to

                                  17   dismiss. Yet, even though VTA’s notice explicitly informed Plaintiff of the requirements of Civil

                                  18   Local Rule 7-3(a), Plaintiff still failed to timely file—or file at all—oppositions to any of

                                  19   Defendants’ five separate motions to dismiss.

                                  20           Moreover, Plaintiff’s Complaint appears on its face to fail to state a claim. Bell Atlantic

                                  21   Corp v. Twombly, 550 U.S. 544, 570 (2007) (a complaint must “state a claim to relief that is

                                  22   plausible on its face”). For example, Plaintiff appears to allege claims against

                                  23   Scratchers/California Lottery arising from Plaintiff’s failure to win millions of dollars from two

                                  24   lottery tickets. Specifically, “Plaintiff claims in this scratchers game twenty dollars ($20.00) ticket

                                  25   could win twenty million . . . dollars. Plaintiff also claims thirty dollars ($30.00) ticket could win

                                  26   thirty million . . . dollars.” Id. at 7. As a result, Plaintiff sues Scratchers/California Lottery for

                                  27   claims for violating his civil rights under 42 U.S.C. § 1983, his due process rights under the

                                  28                                                       2
                                       Case No. 18-CV-06338-LHK
                                       ORDER GRANTING DEFENDANTS’ FIVE MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                   1   Fourteenth Amendment, and “unequal chance of winning.” Id. at 6–7. For those claims, Plaintiff

                                   2   requests “general damages in the sum of fifty million dollars.” Id. at 8. However, Plaintiff’s

                                   3   complaint includes no allegations about any specific actions taken by Scratchers/California

                                   4   Lottery, other than that Plaintiff failed to win millions of dollars twice. Plaintiff’s factual

                                   5   allegations do not “allow the court to draw the reasonable inference that the defendant is liable for

                                   6   the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In addition, “[t]hreadbare

                                   7   recitals of the elements of a cause of action” are not sufficient to state a claim. Id. Here,

                                   8   Plaintiff’s Complaint does not even recite the elements of causes of action, but instead alleges

                                   9   conclusorily that Defendants violated various laws and constitutional provisions.

                                  10          Despite Plaintiff’s failure to respond to any of the five separate motions to dismiss filed by

                                  11   Defendants, the Court will grant Plaintiff leave to amend his Complaint. The Court cannot

                                  12   conclude that “amendment would be futile,” particularly given Plaintiff’s pro se status.
Northern District of California
 United States District Court




                                  13   Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008); see also Lopez v. Smith,

                                  14   203 F.3d 1122, 1131 (9th Cir. 2003) (en banc) (“[T]he rule favoring liberality in amendments is

                                  15   particularly important for the pro se litigant.”) (internal quotation marks omitted).

                                  16          Therefore, the Court hereby GRANTS the motions to dismiss filed by Walmart, VTA,

                                  17   Public Storage, Scratchers/California Lottery, and Chase with leave to amend. Plaintiff shall have

                                  18   30 days from this date to file an amended complaint. If Plaintiff fails to file an amended

                                  19   complaint by that deadline, the Court will dismiss Plaintiff’s lawsuit with prejudice for failure to

                                  20   prosecute. Plaintiff is further advised that his amended complaint must remedy the deficiencies

                                  21   identified in the Defendants’ motions to dismiss and in this Order.

                                  22          If Plaintiff files an amended complaint, and Defendants choose to move to dismiss

                                  23   Plaintiff’s amended complaint, Defendants shall file one consolidated motion to dismiss.

                                  24   Defendants’ consolidated motion to dismiss shall not exceed 30 pages. Plaintiff’s opposition to

                                  25   the consolidated motion to dismiss shall not exceed 30 pages. Defendants’ reply shall not exceed

                                  26   20 pages.

                                  27   IT IS SO ORDERED.

                                  28                                                      3
                                       Case No. 18-CV-06338-LHK
                                       ORDER GRANTING DEFENDANTS’ FIVE MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                   1   Dated: December 14, 2018

                                   2                                          ______________________________________
                                                                              LUCY H. KOH
                                   3                                          United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                           4
                                       Case No. 18-CV-06338-LHK
                                       ORDER GRANTING DEFENDANTS’ FIVE MOTIONS TO DISMISS WITH LEAVE TO AMEND
